Citation Nr: 1212005	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for multiple meniscectomies with laxity of the right knee higher than 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of motion rated as 10 percent disabling prior to October 1, 2010, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in relevant part, denied the Veteran's claim for an increased rating in excess of 20 percent for multiple meniscectomies with laxity of the right knee and assigned an additional 10 percent disability rating based on 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for degenerative joint disease of the right knee with limitation of motion, effective July 12, 2006.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Videoconference hearing in May 2010; a transcript of which is of record.  The Veteran submitted additional VA treatment records for consideration, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011). 

This case was previously before the Board in August 2010 and was remanded to obtain ongoing VA treatment records and for the Veteran to undergo a VA examination.  The RO has complied with the remand directives.

In a December 2011 rating decision, the RO increased the rating for the Veteran's degenerative joint disease of the right knee with limitation of motion to 20 percent, effective October 1, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system includes VA medical records from 2009 to 2011.  The aforementioned VA medical records and additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Throughout the entire appeal, multiple meniscectomies with laxity of the right knee have been manifested by objective findings of laxity of the ligaments, grade 1 to 1+ Lachman's and Anterior Drawer tests, mild Varus alignment and positive McMurray's tests with intermittent and sometimes concurrent findings of stability of the right knee, but without evidence of severe recurrent subluxation or lateral instability.  

3.  Prior to October 1, 2010, degenerative joint disease of the right knee with limited motion is manifested by flexion at most limited to 80 degrees, extension to 5 degrees, and the Veteran's complaints of pain, weakness, stiffness, swelling, fatigability, giving way and additional limitation of motion during increased mobility; however, findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees or extension limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there is no ankylosis or nonunion of the tibia and fibula.  

4.  From October 1, 2010, degenerative joint disease of the right knee with limited motion is manifested by flexion at most limited to 30 degrees, extension to 0 degrees, and the Veteran's complaints of pain, weakness, stiffness, swelling, fatigability, giving way, incoordination, decreased speed of joint motion and additional limitation of motion during increased mobility; however, findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 15 degrees or extension limited to 20 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there is no ankylosis or nonunion of the tibia and fibula.  

5.  Throughout the appeal, the Veteran's right knee disability is also manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.

6.  Throughout the appeal, the Veterans right knee disability is also manifested by genu recurvatum.  


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a rating higher than 20 percent for multiple meniscectomies with laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (2011).

2.  Prior to October 1, 2010, the criteria for a rating higher than 10 percent for degenerative joint disease of the right knee with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, (2011).

3.  From October 1, 2010, the criteria for a rating higher than 20 percent for degenerative joint disease of the right knee with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for symptomatic removal of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5259 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for genu recurvatum of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in July 2006.  The Veteran was notified of the evidence needed to substantiate the claims for increased compensation, as well as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The July 2006 letter provided notice regarding disability ratings and effective-date elements of the claims, which also notified the Veteran of the evidence necessary to show the effect that a worsening disability has on employment.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and the Veteran's lay statements and testimony have been associated with the record.  Additionally, the Veteran was afforded 2 VA examinations during the appeal period, to include a recent VA examination in October 2010.  The Board acknowledges the Veteran's testimony at the May 2010 Videoconference hearing which suggested that the August 2006 VA examination was not thorough and possibly inadequate, as well as his January 2012 statement which questioned the adequacy of the October 2010 examination in light of the VA examiner's specialization in cardiology as opposed to orthopedics.  However, the Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issues on appeal.  Both VA examiners reviewed the claims file prior to the respective examinations and conducted complete examinations as evidenced by their recording of all findings considered relevant under the applicable laws and regulations and their consideration of the fully documented and reported history of the right knee disabilities on appeal.  As such, the Board finds that there is no indication that the aforementioned VA examinations were not thorough or were inadequate in any respect.  While it is true that the August 2006 examiner did not conduct MRI testing of the Veteran's right knee, x-rays of the right knee were obtained on that occasion which revealed findings similar to subsequent MRI findings in May 2007.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for each disability.  

The Veteran's right knee disability has been rated under Diagnostic Codes 5258 and 5010-5260.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees is noncompensable.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under Diagnostic Code 5258.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a . 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Evidence

In July 2006, the Veteran filed a claim for an increased rating for service-connected multiple meniscectomies with laxity of his right knee higher than 20 percent.  Such disability is currently evaluated under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint and the Veteran is in receipt of the highest schedular evaluation under that Diagnostic Code.  The December 2006 rating decision denied the Veteran's claim for an evaluation in excess of 20 percent for multiple meniscectomies with laxity of his right knee and assigned an additional 10 percent evaluation for degenerative joint disease with limitation of motion of the right knee under Diagnostic Codes 5010-5260, effective July 12, 2006, the date the claim for increase was received.  

During the appeal period the medical records associated with the claims folder are VA treatment records dated from 2007 to 2011.  The records are replete with complaints of right knee pain, swelling, stiffness, weakness, and decreased range of motion.  

During the appeal period, x-rays from August 2006 onward show degenerative changes in the right knee.  In addition, physical examination of the right knee throughout the appeal have showed genu recurvatum of the right knee with laxity of ligaments.

On VA examination in August 2006, the Veteran complained of constant pain that was reportedly worse with daytime activities, weakness, stiffness, swelling, heat, instability, locking, fatigue, and lack of endurance.  He reported daily flare-ups of severe knee pain, however, he was able to tolerate pain while working.  Effects of knee pain on activities of daily living included difficulty kneeling, walking, squatting, and going up and down stairs.  Additionally, he did not run, jog, or play high impact sports.  Occupationally, the Veteran was self-employed and worked alone doing carpet cleaning and window washing.  Occupational activities included a lot of walking, standing, bending, kneeling, and going up and down stairs.  The Veteran's gait was mildly antalgic with intermittent shifting of his weight to the left knee, however, no assistive devices were used for assistance with ambulation.  Difficulty was noted upon going from sitting to standing position.  

August 2006 VA examination of the right knee revealed range of motion from 0 degrees of full extension to 90 degrees of flexion with guarding and increased pain.  There was no loss of motion after repetitive movement.  The examiner diagnosed degenerative joint disease of the right knee with multiple meniscectomies.  

VA progress notes from August 2006 to May 2010 show complaints of increased pain after prolonged walking, stiffness, tenderness, decreased motion, instability, giving way, mild intermittent swelling, buckling, an inability to squat, difficulty ambulating stairs, and inability to walk more than a half to a full block without needing to rest due to pain.  

Objective findings at an August 2006 orthopedic consultation included genu recurvatum, mild wasting of the quadriceps, mild intra-articular effusion, mild-to-moderate patella-femoral crepitus with motion, positive patella-femoral compression testing, grade 1 Lachman's testing and grade 1 Anterior Drawer testing.  There was no evidence of patella-femoral instability, flexion contracture, extensor lag, posterior sagging of the tibia and MCL instability.  Posterior Drawer, external rotation recurvatum and Posterolateral Drawer testing was negative.  Active range of motion was 0 degrees of full extension to 80 degrees of limited flexion.  Passive range of motion was 85 degrees of limited flexion, then painful.  

In September 2006, an orthopedic surgery consultation was performed for consideration of a total right knee replacement.  Objective findings on examination revealed extension of the right knee to 5 degrees and flexion was 95 degrees with pain at all ranges of motion.  There was mild Varus alignment and grade 1+ Lachman's and Anterior Drawer testing.  However, the knee was described as stable.  A right total knee arthroplasty was recommended but could not be performed until the Veteran decreased his weight from 344 to 325 pounds.  

In November 2006, the Veteran was prescribed pain medication for knee pain and he was issued a cane for assistance with ambulation as needed.  

In February 2007, the Veteran's Notice of Disagreement indicated that severe pain and lack of usefulness of his right knee.  He stated that his right knee was unable to endure physical activity sufficient to loose weight as required prior to undergoing a total right knee replacement as recommended.  

In April 2007, the Veteran complained of a "pop" in his right knee.  May 2007 MRI testing revealed severe tricompartmental degenerative joint disease with severe marginal osteophyte formation and degenerative maceration of the menisci.  There was also anterior cruciate ligament (ACL) and probably post cruciate ligament (PCL) disruption.

In September 2007, a VA pain medicine consultation showed that the Veteran had not been able to decrease his weight as directed in order to undergo a total right knee replacement.  He continued to work as a carpet layer which required that he be on his knees.  Three to 4 doses of Vicodin per day afforded a 60 percent improvement in right knee pain.  Motor strength of the right knee was 4/5 and range of motion was restricted.

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  The Veteran testified that his right knee disability had worsened as demonstrated by progressively worse right knee pain and instability.  He complained of stiffness at the end of each day, an inability to stand from a low lying chair or couch without assistance, and difficulty working, walking and getting in and out of his work van.  He stated that his knee gave way and resulted falls without warning anywhere from 0 to a few times per month.  He used a cane for assistance with ambulation approximately 3 or 4 times per week when ambulating in crowds or when he is on his feet for a prolonged period of time.  Occupationally, he owned a carpet cleaning company, however, he hired an assistant to perform the physical aspects of the job while he resigned himself to paperwork and estimations.  

On examination in October 2010, additional right knee complaints included incoordination, decreased speed of joint motion and severe weekly flare-ups of joint disease that lasted for hours which were precipitated by physical activity and alleviated with limitation of activity and pain medication with fair response.  Use of pain medication resulted in fatigue.  The effects of flare-ups on the Veteran's functional impairment included increased sitting, resting, and use of pain medication.  He was unable to stand for more than a few minutes and unable to walk more than a few yards.  He used a cane at all times for assistance with ambulation.  His gait demonstrated poor propulsion.  Occupationally, the Veteran reportedly missed 12 weeks of work during the last 12 months due to knee pain.  

Objective right knee findings at the October 2010 VA examination included edema, tenderness, pain at rest, weakness, abnormal motion, crepitation, a meniscus abnormality, effusion, and a positive McMurray's test.  There was no evidence of bumps consistent with Osgood-Schlatter's Disease, masses behind the knee, clicks or snaps, grinding, recurrent subluxation or lateral instability, locking, dislocation, abnormal tendons or bursae or ankylosis.  Extension of the right knee was 0 degrees and flexion was 30 degrees with objective evidence of pain with active motion and following repetitive motion.  There were no additional limitations after 3 repetitions of range of motion.  The aforementioned range of motion of the right knee was said to be "on a good day," however, the Veteran reported additional loss of motion "on a bad day (i.e., when he is more active and on his feet)."  He reported only about 25 percent of range of motion noted on examination during flare-ups.  

The October 2010 examiner diagnosed right knee arthritis which had significant effects on the Veteran's occupational activities including decreased concentration, mobility, manual dexterity, difficulty lifting and carrying, lack of stamina, weakness or fatigue, pain, and decreased strength.  Other occupational effects included an inability to kneel, difficulty ambulating stairs and ramps or doing any activity that required knee bending or walking for long periods of time and difficulty getting in and out of his work van.  Effects on the Veteran's daily activities were described as:  preventative regarding sports, exercise and recreation; severe regarding chores and shopping; moderate regarding traveling, bathing, dressing and driving; mild regarding toileting and grooming; and none regarding feeding.  

In a December 2011 rating decision, the RO granted an increased evaluation for degenerative joint disease of the right knee with limitation of motion from 10 percent to 20 percent effective October 1, 2010.  In December 2011, the Veteran disagreed with the October 2010 effective date of the increase and asserted that the increase should date back to the date of his July 2006 claim for increased compensation.  

In January 2012, a statement was received from the Veteran that requested an explanation as to why the effective date of the 20 percent increase for degenerative joint disease of his right knee with limitation of motion did not date back to the date of his July 2006 claim for an increased evaluation.  In addition, he stated that his right knee disabilities do result in functional loss due to pain, fatigue, weakness, lack of endurance, incoordination, and flare-ups as evidenced by his difficulty ambulating stairs, an inability to work a full day cleaning carpets which has resulted in him hiring someone to do the physical activities of his work, an inability to walk long distances due to pain and stiffness, an inability to kneel which is required of him to work, and difficulty doing yard work and home repairs.  He also asserted that his right knee disabilities markedly interfere with his employment.  He stated that while he has not been hospitalized for his right knee disabilities because there is nothing that can be done, he has missed work which is difficult for him to prove because he is self-employed.  He also questioned the October 2010 VA examiner's ability to fully evaluate his right knee disabilities due to his specialization in cardiology, not orthopedics.  He stated that the examiner likely did not understand his symptoms or the issues that he has to deal with.  Although he voiced his concerns to the examiner, the examiner stated that he knew the standards to review during the examination.  

Analysis

As previously stated, the Veteran is in receipt of separate disability evaluations for his service-connected right knee disability.  He is in receipt of a 20 percent evaluation for multiple meniscectomies with laxity of the right knee under Diagnostic Code 5258, as well as a 10 percent evaluation for degenerative joint disease with limitation of motion of the right knee prior to October 1, 2010 and evaluated as 20 percent disabling thereafter under Diagnostic Codes 5010-5260.  The Veteran has appealed both of the assigned evaluations as well as the October 1, 2010 effective date of the increase to 20 percent for degenerative joint disease with limitation of motion under Diagnostic Codes 5010-5260.  


An increased rating higher than 20 percent for multiple meniscectomies with laxity

The Veteran's multiple meniscectomies with laxity of the right knee have been evaluated as 20 percent disabling under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board notes that a 20 percent evaluation under Diagnostic Code 5258 is the maximum schedular rating available under that Diagnostic Code.  Nevertheless, the Board has considered whether the disability would warrant a higher or additional disability ratings under other pertinent diagnostic codes related to the service-connected knee disorders at any time during the claim.  

Diagnostic Code 5257 provides for a 30 percent rating for recurrent subluxation or lateral instability of the knee that is severe in degree.  The terms "slight," moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6.  Here, the Veteran himself testified that instability and giving way in his right knee occurred spontaneously and resulted in anywhere from 0 to 3 times per month which is indicative of intermittent instability.  While there are objective findings on examination indicative of recurrent subluxation and lateral instability of the right knee such as grade 1 to 1+ Lachman's tests and Anterior Drawer tests, a positive McMurray's test, mild Varus alignment, and while MRI findings were demonstrative of ligament disruption in the right knee, there were also objective intermittent and even concurrent findings of stability of the right knee without evidence of recurrent subluxation or lateral instability.  Indeed, at the most recent October 2010 VA examination, there was no objective evidence of instability, recurrent subluxation or lateral instability.  As such, the evidence does not demonstrate that multiple meniscectomies with laxity of the right knee was manifested by severe recurrent subluxation or lateral instability at any time during the claim.

Moreover, a separate rating is not warranted at any time for recurrent subluxation or lateral instability of the Veteran's right knee because laxity of the right knee is a symptom that has already been considered and factored into the 20 percent evaluation currently assigned.  As such, the assignment of an additional disability rating under Diagnostic Code 5257 would result in pyramiding, that is, the evaluation of the same manifestation under different diagnoses, which is not permissible.  38 C.F.R. § 4.14. 

An increased rating higher than 10 percent prior to October 1, 2010 for degenerative joint disease with limitation of motion.  

Based on the evidence of record, prior to October 1, 2010, flexion at most was limited to 80 degrees and extension at most was 5 degrees.  During this period the Veteran also complained of pain, weakness, stiffness, occasional swelling, fatigability, and giving way and additional limitation of motion during increased mobility.  

As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, the criterion for a 20 percent rating for extension is extension limited to 15 degrees and the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the criterion for a zero percent rating is extension limited to 5 degrees which was shown on one occasion in September 2006.  However, extension on all other occasions, to include subsequent to the September 2006 finding, remained at 0 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because extension limited to 5 degrees was only shown on a single occasion, and on subsequent occasion extension remained full, the Board finds that the September 2006 finding of extension limited to 5 degrees to be an outlier.   

Accordingly, the Board finds that the Veteran does not meet the zero percent criteria for extension, and the assignment of separate ratings under Diagnostic Codes 5260 or 5261 is not appropriate at any time during this period.

For the reasons above, after consideration of the Veteran's contentions, to include his assertion that the increased 20 percent disability rating assigned effective since October 1, 2010 should be effective since the date of his claim for increase, in light of the evidence of record and applicable law, prior to October 1, 2010, the Board finds that the Veteran's degenerative joint disease with limitation of motion of the right knee is appropriately evaluated as 10 percent disabling under Diagnostic Codes 5010-5260 and such disability does not more nearly approximate the criteria for an increased evaluation under those diagnostic codes at any time during this period.  

An increased rating higher than 20 percent from October 1, 2010 for degenerative joint disease with limitation of motion.  

Based on the evidence of record, since October 1, 2010, the objective evidence demonstrates that flexion at most was limited to 30 degrees and extension was full at 0 degrees.  During this period the Veteran also complained of pain, weakness, stiffness, occasional swelling, fatigability, giving way, additional limitation of motion during increased mobility, incoordination, decreased speed of joint motion and severe weekly flare-ups of joint disease that lasted for hours in duration.  The Veteran reported that during flare-ups, range of motion was 25 percent of the aforementioned range of motion recorded upon examination.  

As the criterion for a 30 percent rating for flexion is flexion limited to 15 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the Veteran's subjective complaints of additional limitation of motion during flare-ups which is reportedly 25 percent of the 30 degrees of flexion recorded upon examination in October 2010 which equates to approximately 7.5 degrees.  However, he has submitted no additional lay or medical evidence to corroborate his assertion of such severe limitation of motion.  Moreover, at the October 2010 examination, there was no additional limitation of motion with repetition.  Indeed, it seems entirely reasonable to assume that if limitation of motion of the right knee had in fact worsened to such a severe degree, he would have sought additional treatment or mentioned such worsening to a medical provider.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the Veteran's contention of such severe limitation of motion during flare-ups to have limited probative value.  

As for limitation of extension, the criterion for a 30 percent rating for extension is extension limited to 20 degrees and the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 20 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees, is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Veteran does not meet the zero percent criteria for extension, the assignment of separate ratings under Diagnostic Codes 5260 and 5261 is not appropriate at any time during this period.

For the reasons above, after consideration of the Veteran's contentions, in light of the evidence of record and applicable law, from October 1, 2010, the Board finds that the Veteran's degenerative joint disease with limitation of motion of the right knee is appropriately evaluated as 20 percent disabling under Diagnostic Codes 5010-5260 and such disability does not more nearly approximate the criteria for an increased evaluation under those Diagnostic Codes at any time.  

Nevertheless, the Board has considered whether the Veteran's right knee disability would warrant a higher or additional disability rating(s) under other pertinent diagnostic codes related to service-connected knee disorders at any time during the claim.  

However, as there is no evidence of ankylosis or impairment of the tibia and fibula at any time during the claims, Diagnostic Codes 5256 and 5262 are not for application in this case.

Diagnostic code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  VA General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Here, the Board notes that surgically, the Veteran underwent an initial medial meniscectomy of the right knee in 1975.  He underwent debridement and further meniscectomy in 1977 and in 1987.  In 1988, he underwent debridement, meniscectomy and ACL removal of his right knee.  Diagnostic imaging revealed severe degenerative joint disease with severe marginal osteophyte formation, degenerative maceration (softening and breaking down) of the menisci and ALC and probable PCL ligament disruption.  Physical examination of the right knee during the appeal period revealed objective findings of mild intra-articular effusion, mild-to-moderate patella-femoral crepitus with motion, mild Varus alignment, positive patella-femoral compression testing, grade 1 to 1+ Lachman's and Anterior Drawer testing and a meniscus abnormality.  While the Veteran is already in receipt of a 20 percent disability evaluation under Diagnostic Code 5258, which accounts for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, after affording the Veteran all reasonable doubt, the Board finds that the aforementioned objective findings reveal sufficient additional objective findings and symptoms of guarding, crepitus and tenderness which may be attributable, at least in part, to the documented surgical repairs of semilunar cartilage in the right knee.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259. 

Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum (which means backward curving or hyperextended knee) with weakness and insecurity in weight-bearing objectively demonstrated.  Here, genu recurvatum was noted with the knees 3 centimeters apart upon VA examination in August 2006.  It was subsequently documented throughout the appeal.  The objective medical evidence of record is reflective of weakness and sporadic giving way of the right knee.  In addition, the Board finds that the October 2010 VA examiner's finding of decreased speed of joint motion may evidence insecurity in weight-bearing.  The Veteran reported constant use of a cane for assistance with ambulation at the October 2010 examination.  Therefore, separate consideration under Diagnostic Code 5263 is warranted and appropriate.  In light of the foregoing, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5263. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  After resolving all doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the criteria for additional 10 percent disability ratings under Diagnostic Codes 5259 and 5263 have been met.  However, for the above reasons, the Board finds that multiple meniscectomies with laxity of the Veteran's right knee are appropriately evaluated as 20 percent disabling throughout the duration of the claim under Diagnostic Code 5258 and the criteria for the next higher evaluation have not been more nearly approximated at anytime.  Similarly, the Board finds that degenerative joint disease of the right knee with limitation of motion is appropriately evaluated as 10 percent disabling prior to October 1, 2010, and as 20 percent disabling thereafter and the criteria for the next higher evaluation have not been more nearly approximated during those periods.  As such, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for multiple meniscectomies with laxity of the right knee at any time, as well as the assignment of a rating higher than 10 percent for degenerative joint disease of the right knee with limitation of motion prior to October 1, 2010, and higher than 20 percent thereafter and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The record shows the Veteran is employed full-time as the owner of a carpet cleaning company.  However, he has reported missing up to 12 weeks of work in the 12 months prior to the October 2010 VA examination due to his service-connected right knee disability.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right knee disabilities.  A wide range of signs and symptoms are contemplated in the applicable rating criteria and additional and higher evaluations are available for increased symptomatology.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for multiple meniscectomies with laxity of the right knee is denied.

Prior to October 1, 2010, a rating higher than 10 percent for degenerative joint disease with limitation of motion of the right knee is denied.

From October 1, 2010, a rating higher than 20 percent for degenerative joint disease with limitation of motion of the right knee is denied.

A separate 10 percent disability rating for symptomatic removal of semilunar cartilage of the right knee is granted subject to the regulations governing monetary awards. 

A separate 10 percent disability rating for genu recurvatum of the right knee is granted subject to the regulations governing monetary awards. 




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


